Citation Nr: 0715621	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-21 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

In June 2006, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for residuals of a back 
injury that he contends occurred in service.  Specifically, 
he alleges that while stationed in France, he fell five to 
six feet from a ladder in the course of washing windows, 
hitting his back on a radiator.  

The veteran has not undergone a VA examination, nor has an 
opinion as to etiology of his current disorder been sought.  
The Board is required to seek such an opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2006).  

Here, the current medical evidence establishes that the 
veteran receives treatment for a back disorder, albeit 
imprecisely described.  While the veteran's service medical 
records, other than his separation examination, are 
unavailable, the veteran has testified credibly as to the 
accident.  He has also submitted credible lay evidence of the 
injury, in the form of an eyewitness statement.  The question 
therefore remains whether the evidence indicates that there 
may be an association.  Such an indication will be found when 
there is "medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006). 

There are two medical opinions of record that indicate that 
the veteran's current back disorder may be associated with 
blunt trauma in service.  Neither opinion, however, discusses 
the veteran's only available service medical record, his 
separation examination, which is negative for pathological 
findings referable to the spine.  An examination to determine 
the precise diagnosis should be conducted, and an opinion as 
to the etiology of the current disorder should be sought.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.   Schedule the veteran for a VA spine 
examination to determine the nature and 
etiology of any current back disorder.  All 
testing deemed necessary should be conducted 
and the results reported in detail.  Based on a 
review of the claims file, to include the 
veteran's June 1953 separation examination, the 
examiner is asked to render an opinion as to 
whether it is at least as likely as not 
(probability of fifty percent or more) that the 
veteran's current back disorder is related to 
the in-service injury described in the record 
(i.e., falling five to six feet from a ladder, 
hitting his back on a radiator).  A complete 
rationale for any opinion rendered is 
requested.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



